DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ART REJECTION:
Claim Rejections - 35 USC § 103
Claims 1, and 3,5-7, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman(USPGPUB 2018/0011173) in view of Yu et al(USPGPUB 2015/0192677) and Foster et al(USPGPUB 2017/0357267).
  -- In considering claim 1, the claimed subject matter that is met by Newman includes:
	1) the autonomous driving vehicle, comprising: a vehicle frame housing the autonomous driving vehicle (ADV) is met by the autonomous vehicle(100), which includes a frame(104), that houses various interior components, including vehicle drive and control systems, as well as structural components(see: sec[oo28]), including Ranging and imaging system(112)(see: sec[oo36]), and as well, sensor processor(34o) and vehicle control system(348).
	- Newman does not teach:
	1) the first light detection and range (LIDAR) device mounted on a first location of a frontend of the vehicle frame, the first location including a center of the frontend of the vehicle;

	3) a third LIDAR device mounted on a left side of the vehicle frame;
	4) a fourth LIDAR device mounted on a right side of the vehicle frame;
	5) an autonomous driving system coupled to the first, second, third, and fourth LIDAR devices, wherein the autonomous driving system comprises a perception module coupled to the first, second, third, and fourth LIDAR devices to perceive a driving environment surrounding the ADV based on LIDAR data received from the first, second, third, and fourth LIDAR devices, and wherein the autonomous driving system further comprises a planning module to plan a path to drive the ADV based on perception data representing the driving environment received from the perception module.
	6) center light beam of the first LIDAR device is tilted downwardly by approximately 10 to 15 degrees;
	7) the center light beam of the second LIDAR device being tilted downwardly by approximately 13 to 15 degrees.
	Placement of LIDAR, at any position deemed necessary to improve the field of view, and obstacle detection capabilities of a vehicle is well known.  In related art, Yu et al(Yu) discloses a distributed LIDAR sensing system, for wide field of view sensing and mapping, and wherein multiple LIDAR sensors(1o,20,20,40,50,6o,70,8o, figure 1), are placed at optimal positions on the body of the vehicle, so as to optimize the fields of view(see: Yu, sec[0005]).

	As well, Newman does teach that a perception module, in the form of vehicle control system(348), which receives sensor data from sensors(3o8-336), such that the data received by the sensors, are processed, so as to provide a perception of the environment surrounding the vehicle(see: Newman, secs[0042-0052]).  Newman further teaches that the control system(348) receives instructions from control source(356A), and as well, instructions stored in memory(364), which provided instructions for control or autonomous driving to control driving operations and autonomous driving control commands(see: Newman, secs[0055-0056]).  Either of those entities(356A,364) of Newman would have readily read on the claimed planning module.
	Since Newman already teaches a system which receives sensor data from various sensors placed on the vehicle so as to provide navigation and control of vehicle operations, based on collected data from the sensors, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the LIDAR sensors of Yu, and placed at the locations as taught by Yu, so as 
	With regards to the center light beam tilt being tilted downwardly by approximately 10 to 15 degrees, the center light beam being tilted downwardly by approximately 13 to 15 degrees, use of vehicle systems which include LIDAR sensors which are tilted downwardly is well known. In related art, Foster teaches the use of LIDAR detector(2o) for a vehicle, wherein the field of view of the sensor(2o) is tilted downward between -15 to 15 degrees, so as to provide a greater resolution of scanning patters, as compared to sensors position level(see: Foster, sec[oo4o]). Since the placement of LIDAR sensors at downward angles between -15 to 15 degrees is well known, as taught by Foster, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the downward positioned LIDAR sensors(2o) of Foster, into the system of Newman in view of Yu, since this would have enhanced the resolution of scanning patterns detected by the LIDAR detectors in the system.
	Furthermore, it would have also been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to mount the second LIDAR or at a second location of the frontend that is approximately 200 to 300 centimeters(cm) above ground, since Newman and Yu both desire the most optimal placement of the LIDAR, so as to provide a 360 degree field of view, so as to better determine the 
  -- With regards to claims 3,5-6 and 14,
	- Newman in view of Yu does not teach:
	1) the first location of the frontend that is approximately 80 to 120 centimeters (cm) above ground(claim 3);
	2) the third LIDAR device is mounted on a location that is approximately 80 to 120 centimeters (cm) above ground(claim 5);
	3) the fourth LIDAR device is mounted on a location that is approximately 80 to 120 centimeters (cm) above ground(claim 6);
	4) the preselected distance between the first location and the second location is approximately between 80 and 220 centimeters (cm)(claim 14).
	Newman in view of Yu don’t specify the exact placement and height above ground of the LIDAR and detection sensors within the system.  However, Newman and Yu both desire the most optimal placement of the LIDAR, so as to provide a 360 degree field of view, so as to better determine the surroundings of the vehicle(see: Newman, sec[0035-0036]). In view of this, it would have constituted a matter of obvious design choice, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the LIDAR of Newman in view of Yu, at any height above ground, as deemed necessary, which would have produced the most optimal coverage for the LIDAR within the system.
  -- With regards to claim 7,

  -- With regards to claims 10-11,
	- Newman in view of Yu do not teach:
	1) each of the first, second, third, and fourth LIDAR devices is configured to cover a horizontal field of view (FOV) of approximately 180 degrees(claim 10);
	2) each of the first, second, third, and fourth LIDAR devices is configured to cover a vertical FOV of approximately [-25,15] degrees(claim 11).
	Although Newman in view of Yu don’t specifically mention the angles of the tile or placement of the detectors, Newman specifically desires to enhance the operational detection range of the various sensors, such that an effective 360 degree detection zone is achieved(see: Newman, secs[0035-0036]). In view of this, it would have constituted a matter of obvious design choice, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the LIDAR of Newman in view of Yu, in any direction angle or field of view as desired, which would have produced the most optimal coverage for the LIDAR within the system.
  -- With regards to claims 12 and 13,
	1) the third LIDAR device is mounted between a front axle and a horizontal midpoint of the vehicle frame(claim 12); and
	2) the fourth LIDAR device is mounted between a front axle and a horizontal midpoint of the vehicle frame(claim 13) are met by the placement of the various locations of the LIDAR and sensors, as shown in Neman(figure 1) and Yu(figure 1), .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newman in view of Yu et al(Yu) and Foster et al(Foster), as applied to claim 1 above, and further in view of Hicok et al(USPGPUB 2019/0265703).
  -- With regards to claim 2,
	1) the autonomous driving vehicle is a bus is suggested, but not shown by Newman, since Newman recites that the vehicle(1oo) would have readily included busses, and other various vehicles(see: sec[oo29]).  Use of LIDAR sensors for the purpose of navigation and mapping is well known.
	In related art, Hicok et al(Hicok) teaches a system for situational awareness for computer assisted shuttles and buses, wherein LIDAR sensors(7o), are mounted on a the body of a bus, and utilized to help mapping and navigation functions for the bus(see: sec[oo42,0019-0120,0295].
	Since the use of LIDAR on buses is well known, as taught by Hicok, it would have been obvious to one of ordinary skill, before the effective filing date of the claimed invention, to substitute the Bus(50) of Hicok, in place of the vehicle(100) of Newman, since Newman already suggests the implementation of the system onto buses, and therefore would have been readily adapted to the use on the bus of Hicok.
REMARKS:
Response to Arguments
Applicant's arguments filed 5/3/2021 have been fully considered but they are not persuasive.
Applicant is making the same argument as discussed in previous Office Actions.  Applicant has made no substantive changes in the claims, or in the arguments that would warrant the examiner to change his position with regards to the rejection of the claims.  Applicant is arguing that the prior art does not read on the claimed subject matter, because the positioning of the LIDAR devices in the present invention, present a patentable advantage over the prior art.  As discussed in the previous Office Action, the examiner deems that the prior art of record clearly suggest placement of the LIDAR devices in any position deemed optimal for enhanced coverage and field of view.  Therefore, one of ordinary skill in the art. before the effective filing dated of the claimed invention, would have readily placed the LIDAR devices of the prior art, at positions recited in the claimed subject matter.  In view of this, applicant’s arguments are not deemed persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARYL C POPE/Primary Examiner, Art Unit 2687